Title: To James Madison from Louis-André Pichon, 1 February 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


1 February 1802, Georgetown. Hastens to convey information just received from the French authorities for Guadeloupe who recently arrived from France and are now gathered on Dominica. These authorities, excluded from the island as a result of the rebellion that occurred some time ago against General Lacrosse, published declarations and took measures that the U.S. government ought to be informed of, since they affect the trade and the citizens of the U.S. By a proclamation dated 3 Dec. the French authorities declared the colony in revolt, and no vessel, either national or foreign, can enter or depart without prior permission. Commercial vessels seeking entry should first stop at Les Saintes islands. Pichon leaves the U.S. government to decide the measures necessary to avoid the embarrassment and difficulties this act might cause to good relations but expects the administration to abide by the assurances it has given respecting the French colonies. Asks JM to communicate the contents of his note to Jefferson.
 

   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 54:62–63). RC 3 pp.; in French; in a clerk’s hand, signed by Pichon; docketed by Wagner, with his notation: “Rebellion of Guadeloupe.”


   On 1 Feb. 1802 the National Intelligencer published a 25 Jan. report from New York stating that a French frigate had stopped an American ship bound for Guadeloupe and ordered it away because the island had been declared in a state of open rebellion and was closed to all shipping. In the same issue was a 14 Dec. 1801 account of rioting and racial violence in Port de la Liberté. See also Edward Jones to JM, 2 Jan. 1802, and n.

